Citation Nr: 1639108	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, Type II.

2.  Entitlement to an initial, compensable rating for service-connected nerve palsy, sixth nerve weakness to include diplopia.

3.  Entitlement to service connection for a low back disorder (claimed as low back sciatica).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In accordance with his September 2013 request, the Veteran was scheduled for a Travel Board hearing before a Veteran Law Judge in August 2016; however, in September 2014, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2015).

With regard to the characterization of the claim for service connection, the Board notes that the Veteran claimed entitlement to service connection for low back sciatica.  However, the United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of the medical evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for a low back disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claims, but a remand is necessary to ensure a complete record on which the Board can base its decision.

With regard to the Veteran's claims for higher ratings, the Board notes that when an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The most recent treatment records discussing his diabetes mellitus and nerve palsy, sixth nerve weakness to include diplopia, are dated through July 2009, more than seven years ago.  To ensure that there is an adequate record upon which to decide his higher rating claims, he should be provided the opportunity to identify any additional private treatment records that are relevant to his service-connected disabilities, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Furthermore, relevant to his claims for higher ratings, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The most recent VA examinations addressing his service-connected disabilities were performed in May 2013, more three years ago.  Because the medical evidence of record does not address the current state of his disabilities, and because the prior examinations are now more than three years old, the AOJ should schedule him for new VA examinations to address the current nature and severity of his diabetes mellitus and nerve palsy, sixth nerve weakness to include diplopia.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).

With regard to the Veteran's claim for service connection, he underwent two VA examinations in connection with his claim.  In September 2009 VA examination, the examiner merely noted his complaints of a chronic low back condition with a history of sciatica every few years.  The examiner did not discuss his alleged in-service injuries, nor did she provide an opinion as to the etiology of his condition.

In May 2013, the Veteran underwent another VA examination.  As that time, he was diagnosed with mechanical low back pain syndrome and noted the presence of arthritis.  The examiner discussed the Veteran's alleged in-service injuries, including a superficial shell fragment wound in this low back in 1969, as well as falling about 10 feet onto his back in 1970.  The Veteran also reported a fall from a roof in 1991 with extensive bruising.  He stated that he was hospitalized, but that he could not recall a specific diagnosis.  The examiner opined that his low back disorder was common in the general population for people his age.  The examiner opined that his low back disorder was likely related to his 1991 fall as opposed to his 1970 fall during service or the 1969 shell fragment wound.

The Board finds the May 2013 examiner's opinion inadequate.  Specifically, while the examiner noted the Veteran's alleged in-service injuries, the examination report fails to reflect any consideration of his lay statements concerning the onset of his symptoms.  In this regard, in his March 2009 claim for service connection, he said he experienced problems related to his back since the 1970s.  A VA examination must consider lay evidence of both in-service incurrence as well as continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the examiner failed to provide a clear rationale as to why his low back disorder was related to the 1991 fall and not the 1970 in-service fall.

A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the deficiencies in the September 2009 and May 2013 VA examination reports, and to ensure that the Veteran has the opportunity to describe the circumstances surrounding the onset and nature of his low back symptoms, the Veteran should be afforded a new VA examination to address the nature and etiology of any low back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, the Board also notes that there may be outstanding private treatment records that may be relevant to the Veteran's claim for service connection.  Specifically, although the Veteran indicated he was hospitalized after the 1991 fall, no private treatment records regarding his low back disorder are associated with the record.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records pertinent to his low back disorder.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare providers who have treated him for his service-connected diabetes mellitus and nerve palsy, sixth nerve weakness to include diplopia, as well as any healthcare providers who have treated him for his low back disorder since service, including any treatment related to his 1991 fall.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

2.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected diabetes mellitus. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected diabetes mellitus, including whether it requires the use of insulin, a hypoglycemic agent, a restricted diet, or the regulation of activities.  The examiner should specifically note the number of ketoacidosis or hypoglycemic reactions that have required hospitalizations, and the frequency with which he sees his diabetic care providers.

A clearly-stated rationale for any opinion offered should be provided.

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected nerve palsy, sixth nerve weakness to include diplopia. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected nerve palsy, sixth nerve weakness to include diplopia.  In particular, the examiner should report the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment of eye muscle function.

A clearly-stated rationale for any opinion offered should be provided.

5.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his low back disorder.  The claims file must be provided to the examiner, to include a copy of this Remand.  The examiner must completely review the claims file in conjunction with the examination and discuss in the report the relevant contents of the claims file as well as any relevant statements by the Veteran.  The examiner shall note in the examination report that the record (i.e., the electronic claims file) and this Remand have been reviewed.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to address each of the following:

Identify any/each disorder(s) related to his low back.

With regard to any diagnosed low back disorder, based on consideration of all pertinent medical and lay evidence, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disorder had its onset in, or is otherwise attributable to, his active military service.

In providing any of the requested opinions, the examiner's opinion must reflect consideration of the Veteran's lay statements concerning his in-service injuries and continuity of symptomatology following service.  The examination report must also reflect consideration of any post-service treatment records.

A clearly-stated rationale for any opinion offered should be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

